IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHAEL A. TORREY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-5900

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 30, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Michael A. Torrey, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied as premature.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.